DETAILED ACTION
This action is in reply to papers filed 2/22/2022.  Claims 1-4, 8-9, 11-13,17-18, 20-22, 26-27, and
29-31 are pending with claims 1-4, 8-9, 11-13,17-18 and 29 examined herein. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190002831A1, published 1/3/2019.

				      Withdrawn Rejection(s)
The 112 (b) rejection of claims 4, 11-13 and 17-18 are withdrawn in view of amendments made to claims 4 and 11. The amendments overcome the indefiniteness rejection. 

     Maintained Rejection(s)
The 112(b) rejection of 2 is maintained. Applicant’s arguments will be addressed following maintained rejection. 
The 112 (d) rejection of claims 8-9 and 17-18 are maintained. Applicant’s arguments will be addressed following maintained rejection. 
The 103 (a) rejection of claims 1-4 and 29 are maintained. Applicant’s arguments will be addressed following maintained rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The rejection has been updated to reflect amendments made to claim 2. 
Claim 2 recites, inter alia, “…wherein the cell hibernation medium comprises a medium sold under the trademark Hibernate®E.” The® (R in a circle) symbol, recited after the term ‘Hibernate’ is used to denote registered trademarks. Per MPEP 2173.05 (u), if the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). This is because the claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. Appropriate correction is required.

Applicant’s arguments/Response to Arguments
Applicant argues: Applicant argues that the amendments to claim 2 obviate the indefiniteness rejection of claim 2.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. MPEP 2173.05(u) states that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Insofar that claim 2 contains the trademark ‘Hibernate®E’, the claim remains rejected. In order to overcome this rejection, Applicant should consider amending the claim to recite the components of the Hibernate®E medium. 
For example, in lieu of reciting the tradename Matrigel™, Examiners often suggest that Applicants recite “a basement membrane preparation extracted from the Engelbreth-Holm-Swarm (EHS) mouse sarcoma”, which is what Matrigel™ consists of. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 17-18 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The rejections are maintained for the reasons set forth in the previous office action and will not be reiterated herein. 

                                         Applicant’s Arguments/Response to Arguments
Applicant argues: A cell culture medium is a cell culture medium before and after cells are added. Thus, claim 8 limits the medium of claim 1 and claim 17 limits the medium of claim 11.
In Response: Applicant’s argument is factually incorrect. MPEP 2111 states that claims must be given their broadest reasonable interpretation in light of the specification. Continuing, MPEP 2111 adds that broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification). Absent an explicit definition for the term ‘culture medium’ in the as-filed specification, the ordinary and customary meaning of the term is applied. 
In this regard, Examiner cites Chotani et al. (U.S. Patent 8012713 , Patented 9/6/2011) who states “The term “culture medium” is defined herein as a man-made composition, either liquid or solid, that contains a carbon source, a nitrogen source, and other nutrients, e.g., amino acids, vitamins, minerals, etc., required for culture of cells. A culture medium does not contain cells. A culture medium may be inoculated with cells to produce a cell culture that contains cells and the culture medium.” See Column 4, line 19+ 
This teaching by Chotani is strikingly consistent with Applicant’s own specification. Indeed, at para. 19 of the PgPub, the specification teaches:
                       
    PNG
    media_image1.png
    188
    495
    media_image1.png
    Greyscale


After outlining the components of the cell preservation medium (Hibernate®E, L-glutamine…insulin), para. 19 states that the preservation medium is then combined with cells. As explained in Chotani et al., the combination of a cell culture medium and cells is a cell culture. A culture medium does not contain cells.  Commercially available media are not sold with cells. Here, Examiner cites Applicant’s own work (Methods Mol Biol. 2016 ; 1353: 147–162; Table 1) that describes commercially available ‘Cell culture media’ that, upon careful review of the ingredient list, do not contain cells.  
Therefore, as set forth in Applicant’s own specification, claim 8 does not further limit (or further narrow) the claimed subject matter of claim 1 and claim 17 does not further limit (or further narrow) the claimed subject matter of claim 11 ~ a cell preservation medium and a cell recovery medium, respectively, when read in light of the specification (see MPEP 2111). In fact, when taken with para. 19 of the PgPub (cells…combined with preservation medium) dependent claim 8 and dependent claim 17 broaden the claimed subject matter.  
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Hickman et al. (U.S. Patent 9650606B2, Patent Published 5/16/2017, Application Filed 6/9/2014). The rejection is maintained for the reasons set forth in the previous office action and will not be reiterated herein.

 
Applicant’s Arguments/Response to Arguments
Applicant argues: Hickman does not provide for the cell culture medium of claim 1.
In Response: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues: As disclosed in Applicant's specification, the media maintain cell viability and preserve cell function over periods of time of up to about 120 hours (5 days). It is also disclosed that cells in the media have been successfully transported under standard courier handling and have been shown to retain full cell functionality and viability under non-cryogenic temperatures, e.g., temperatures from about 33°F to about 75°F, for instance from about 35°F to about 70°F or from about 4°C to about 30°C.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., maintain cell viability and preserve cell function over periods of time of up to about 120 hours, transported under standard courier handling and have been shown to retain full cell functionality and viability under non-cryogenic temperatures) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Because Applicant’s arguments were not found persuasive, the rejection is maintained.  

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632